Citation Nr: 9935505	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  95-06 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel







INTRODUCTION

The veteran had active military service from November 1942 to 
December 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 decision by the 
Committee on Waivers and Compromises of the Department of 
Veterans Affairs (VA) Chicago, Illinois, Regional Office 
(RO).  

In November 1996, the Board affirmed the RO's decision.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims ("the Court").  In a 
September 1998 memorandum decision, the Court vacated the 
Board's decision.  The case was remanded for further 
proceedings consistent with the Court's decision.  [citation redacted]. 


FINDINGS OF FACT

1.  The veteran was awarded disability pension benefits, 
effective August 1, 1991.  

2.  The veteran was married in January 1992, causing his 
family income to exceed the income limit set by law for a 
veteran with one dependent.  

3.  The veteran's disability pension benefits were 
terminated, effective February 1, 1992, creating an 
overpayment of $716.17.

4.  The veteran's family income, with consideration of the 
costs of life's basic necessities, is sufficient to permit 
repayment of his indebtedness without resulting in undue 
financial hardship, and repayment of the indebtedness would 
not be inequitable.



CONCLUSIONS OF LAW

1.  The overpayment of disability pension benefits in the 
amount of $716.17 was not the result of fraud, 
misrepresentation, or bad faith on the part of the veteran.  
38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. § 1.965 (1999).

2.  The recovery of the overpayment of disability pension 
benefits would not violate the principles of equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. 
§ 1.965.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 
49, 55 (1990).  That is, the Board finds that he has 
submitted a claim which is plausible.  The Board is also 
satisfied that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and that no further assistance is required to comply 
with the duty to assist him mandated by 38 U.S.C.A. 
§ 5107(a).

In this case, the veteran submitted a claim for 
compensation/pension in July 1991.  On his VA Form 21-526 he 
indicated that he was single at the time he submitted his 
claim.  He also indicated that he had been married on two 
prior occasions with his most recent marriage being 
terminated by divorce in 1989.  Based upon the evidence of 
record, the veteran was found to be permanently and totally 
disabled and granted a nonservice-connected pension by way of 
a rating decision dated in January 1992.  The effective date 
of payments was made retroactive to the first day of the 
month following receipt of the claim, or August 1, 1991.  The 
veteran's initial benefit was $13.66 per month.

The veteran submitted a VA Form 21-0515, Improved Pension 
Eligibility Verification Report (Veteran With No Dependents), 
in August 1992.  The form was to provide information to 
assess the veteran's eligibility for a pension for the period 
from August 1, 1991, to July 31, 1992.  The veteran provided 
information relative to his spouse, namely her social 
security number and name, but did not list any source of 
income on the form other than his own monthly Social Security 
payment of $601.80.

In October 1992, the veteran was notified that his annual 
pension payment would be $176, or $14.66 per month.  The 
effective date of the change was made retroactive to December 
1, 1991.  The basis for the change was the difference in the 
veteran's annual income of $7,221 and the allowable income 
limit of $7,397.  The letter of notification also informed 
the veteran that the amount of his pension was directly 
related to his, and his family's income.  Adjustments to his 
pension would be required whenever there would be a change in 
his or his family's income.  The veteran was further advised 
that he must notify the RO immediately if he, or his family, 
received any income from a source other than that previously 
shown (which consisted of his monthly Social Security 
payment).  Finally, the veteran was advised that any failure 
to inform the RO promptly of income changes could result in 
an overpayment of benefits.  

In October 1993, the veteran submitted VA Form 21-0516-1, 
Improved Pension Eligibility Verification Report (Veteran 
With Spouse).  This time the veteran included income amounts 
for both he and his spouse, which consisted of their 
respective monthly Social Security benefits.  The veteran 
also listed several medical expenses for himself and his 
spouse on the form in order to reduce his countable income.  
Based upon the information provided the veteran's monthly 
pension amount was adjusted in November 1993 to $46.00, 
effective from September 1, 1992, with a residual monthly 
benefit of $15.33, effective from August 1, 1993.  The 
notification letter informed the veteran that his pension 
benefits were based on a single rate, and that he needed to 
provide evidence of his marriage in order to be eligible for 
additional benefits.

The RO contacted the veteran in October 1993 and requested 
additional information in regard to his spouse's Social 
Security income.  Specifically, the veteran was requested to 
provide the monthly benefit amount and effective date of 
benefit.  He was also requested to complete a VA Form 21-
686C, Declaration of Status of Dependents.  

In November 1993, the veteran submitted a copy of his 
marriage license which reflected that he was married to his 
current spouse on January 12, 1992.  He also submitted a VA 
form 21-686C to that same effect.  Finally, the veteran 
submitted a VA Form 21-8416, which listed deductions from his 
Social Security benefits and medical expenses incurred on his 
and his spouse's behalf during a period from January 1, 1992, 
to August 31 1993.  The medical expenses were the same as 
previously reported by the veteran in October 1993.

In January 1994, the RO notified the veteran of their 
intention to terminate his pension benefits effective 
February 1, 1992.  The basis for the termination was the 
inclusion of his spouse's income with the result that his 
household income exceeded the allowable income level.  The RO 
noted that evidence received reflected that the veteran's 
spouse was receiving a monthly benefit of $503 in February 
1992 and this income was to be combined with the veteran's.  
As the marriage occurred in January 1992, the spouse's income 
was considered as part of the veteran's overall income as of 
February 1, 1992.  The veteran was advised that he had 60 
days to submit evidence on his behalf and/or to appear at a 
hearing.

The veteran responded in January 1994 by stating that the 
proposed termination of pension benefits, along with his 
monthly medical bills, would create a financial hardship on 
his family.  He stated that his only sources of income were 
his VA and Social Security payments and his wife's Social 
Security payments.

In February 1994, the RO again notified the veteran of the 60 
day period to provide evidence on his behalf.  The veteran 
responded in March 1994 by asserting the termination of 
benefits would work a financial hardship on him.  He also 
submitted a copy of his January 1994 reply.

In April 1994, the RO notified the veteran that his 
nonservice-connected pension benefits were terminated, 
effective from February 1, 1992.  The letter stated that the 
veteran's annual income, effective February 1, 1992, was $13, 
257, while the maximum annual rate allowable was $7,397 for a 
single veteran.  The Board notes that the maximum annual 
pension rate (MAPR) for a veteran with a spouse was $9,689 in 
1992, $9,980 in 1993, and $10,240 in 1994. 

In June 1994, the veteran submitted a claim for a waiver of 
the overpaid amount of $716.17.  In conjunction with his 
waiver application, the veteran submitted a Financial Status 
Report in which he indicated that his combined monthly net 
income exceeded his total monthly expenses by $337.50.

The veteran's request for a waiver was denied in August 1994 
and he was notified of that action in August 1994.  The 
veteran submitted his notice of disagreement in October 1994 
and stated that there was "no way" that he could repay the 
amount of the overpayment.  The veteran's claim was 
reconsidered in February 1995 but the decision to deny the 
waiver was affirmed.

The veteran perfected his appeal by submitting a VA Form 9 
that was received in February 1995.  He stated that, since 
the original August 1994 denial, he had incurred additional 
monthly medical bills for blood pressure medicine, needles, 
and insulin.  He said that the additional expenses added to 
his financial hardship.  He asked that his case be 
reconsidered.

The veteran submitted a statement in May 1995 wherein he 
indicated that he had incurred even more medical expenses due 
to recent eye surgery.  He stated that the balance that was 
indicated on his financial status report was now being used 
to help pay for his medical bills.  He repeated his request 
for his debt to be waived.

The veteran did not provide any documentation of any 
increased costs subsequent to the submission of his June 1994 
Financial Status Report.  His case was then certified to the 
Board in October 1996.
As noted in the Introduction section of this decision, the 
veteran's claim was originally denied by the Board in 
November 1996.  The veteran appealed to the Court and the 
decision was vacated and the case remanded.  While the 
veteran's case was in appellant status, he submitted a claim 
to reestablish his nonservice-connected pension in March 
1998.  He also submitted evidence of his current income 
consisting of monthly Social Security payments of $704.00 and 
$588.00, respectively, for he and his spouse.  The veteran 
included a listing of unreimbursed medical expenses as well.  
The medical expenses were all incurred in 1997 as per the 
veteran's notation.  As part of his claim, the veteran 
requested that any reimbursement for medical expenses be used 
to offset his outstanding debt.

The RO contacted the veteran in July 1998 and informed him 
that his expenses from 1997 could not be used to reduce or 
eliminate his overpayment as the expenses were incurred in 
1997 and not during the period when the overpayment was 
created, February 1, 1992, to April 1, 1994.  The veteran was 
advised that if he wanted consideration for medical expenses 
to reduce or eliminate an overpayment, he needed to submit 
unreimbursed medical expenses for the period in question.

The veteran subsequently submitted another income 
verification form in January 1999, along with a listing of 
unreimbursed medical expenses.  However, his claim for a 
nonservice-connected pension was denied in June 1999 as his 
total income, for himself and his spouse, exceeded the 
maximum allowable amount.

Analysis

The law provides that waiver of recovery of an overpayment or 
waiver of collection of any indebtedness is precluded where 
any one of the following elements is found to exist:  (1) 
fraud, (2) misrepresentation, or (3) bad faith.  38 U.S.C.A. 
§ 5302.  In the absence of these elements, consideration may 
be given as to whether recovery of the overpayment would be 
against equity and good conscience.  The standard "equity and 
good conscience" will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
"equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  In making 
this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:  (1) the fault of the debtor, (2) balancing of 
faults between the debtor and the VA, (3) undue hardship of 
collection on the debtor, (4) whether collection would defeat 
the purpose of an existing benefit to the veteran, (5) 
whether failure to collect a debt would result in the unjust 
enrichment of the veteran, and (6) whether the veteran 
changed positions to his/her detriment in reliance upon a 
granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. 
§§ 1.965(a); Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

At the outset, the Board finds that there was no evidence of 
fraud, misrepresentation or bad faith on the part of the 
veteran.  However, the Board further finds that the veteran 
was at fault in the creation of the overpayment.  A review of 
all of the evidence of record shows that there was no fault 
on the part of the VA in the creation of the overpayment.  
Unless mitigating circumstances are found the veteran is 
liable to the VA for the amount of the overpayment.

The veteran was single at the time he submitted his claim for 
benefits in July 1991.  However, by the time the January 17, 
1992, rating decision was made, the veteran was married, as 
of January 12, 1992, and failed to inform the RO of that fact 
in a timely manner.  

In January 1992, the RO notified the veteran as to his 
monthly benefit amount.  It is well to note that when the 
appellant applied for benefits he received notice that he was 
to notify the RO immediately of any change in family income.  
The veteran failed to advised the RO of his spouse's income 
until he submitted his annual income verification in August 
1992, despite the earlier admonition to provide such notice 
immediately.  

The veteran submitted several statements wherein he 
maintained that repayment of the debt would constitute a 
financial hardship.  His Financial Status Report from June 
1994 reflected an income exceeding expenses by $337.50 per 
month.  The veteran later submitted statements that indicated 
he had incurred additional medical expenses that affected his 
net income.  However, at no time did the veteran provide any 
documentation of his additional expenses and did not submit 
an updated Financial Status Report.  Moreover, the veteran 
was advised again in July 1998 that, if he had medical 
expenses during the appropriate period to be offset against 
his overpayment, he needed to submit such evidence for 
consideration.  The veteran did not submit any additional 
evidence.

In reviewing the evidence of record, there is no indication 
that repayment of the debt would work a financial hardship on 
the veteran.  There is no evidence of record to show that 
repayment of the debt would create a negative cash flow or 
cause the veteran any difficulties in maintaining the basic 
necessities of life such as food, shelter, or medical care.  
A failure to collect the overpayment would defeat the purpose 
of the benefit as it is intended to be paid to claimants 
whose annual incomes do not meet the established regulatory 
maximums.  In this case, the veteran's combined family income 
was considerably in excess of the then MAPR.  For the same 
reason, the failure to collect the debt would be an unjust 
enrichment of the veteran in light of the considerable 
difference in his total income and the ceiling amount.  The 
Board notes that, as of June 1999, the MAPR of $11,497 was 
still approximately $1,800 below the veteran's combined 
income in 1992.  Finally, there is no evidence to show, and 
the veteran has not contended, that he changed his position 
in reliance on the pension benefits such that it would now be 
detrimental to that reliance to recoup the overpayment.  
There simply is no evidence that he incurred any debt, or 
enrolled in any type of insurance program, or similar change 
in position as a result of his VA pension benefits that he 
would now be deprived of if he had to repay the overpayment.  

Based on the Board's review of the elements pertaining to the 
principle of equity and good conscience, as set forth in 38 
C.F.R. § 1.965(a), the Board is not persuaded that the 
Government should forgo its right to collection of the 
indebtedness in this instance.  The Board finds that the 
facts of this case do not demonstrate that recovery of the 
overpayment would be against the principles of equity and 
good conscience.  Thus, the Board concludes that a waiver of 
the recovery of the overpayment of the nonservice-connected 
pension benefits at issue in this appeal is not warranted.

In reaching this decision the Board acknowledges that the 
veteran did tell VA that he was married by August 1992.  This 
fact alone does not, however, help the veteran because he 
continued to be paid at the single rate, while he had access 
to joint marital income.  Moreover, even if VA should have 
stopped payment after August 1992, the fact remains that the 
veteran continued to accept the monies when he knew or should 
have known that there would be an adjustment in his countable 
income based on his larger amount of countable family income.  
Thus, this fact does not tilt the balance to such a degree 
that the principles of equity and good conscience now favor a 
waiver.
 
Finally, the Board considered the doctrine of reasonable 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, the Board is unable to identify a 
reasonable basis for granting an a waiver for the overpayment 
of nonservice-connected pension benefits.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 3.102 (1998).


ORDER

Waiver of recovery of an overpayment of nonservice-connected 
pension benefits in the amount of $716.17 is denied

		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

